Citation Nr: 0103768	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychophysiological condition manifested by gastrointestinal 
reaction, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.

3.  Entitlement to an increased (compensable) evaluation for 
scar on the dorsum of the right hand.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 50 percent 
evaluation for psychophysiological condition manifested by 
gastrointestinal reaction and continued the noncompensable 
evaluations for malaria and the scar on the dorsum of the 
right hand.  The RO denied reopening the claim of entitlement 
to service connection for a low back disorder and denied a 
TDIU.

The Board notes that the veteran indicated he did not wish to 
appeal the petition to reopen the claim of entitlement to 
service connection for a low back disorder.  Thus, that issue 
is not part of the current appellate review.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.

In the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Individual Unemployability, 
he indicated he considered his "stomach" and "back" 
disorders as the cause of his unemployability.  He stated he 
had been treated and hospitalized in the last 12 months and 
that he had a doctor's appointment every four months by 
appointment.  The veteran stated his doctor was one at the VA 
facility and that his hospitalization was at St. Mary 
Corwin's in Pueblo, Colorado.

Initially, the Board notes that the veteran is not service 
connected for a low back disorder.  As stated above, in the 
rating decision on appeal, the RO denied reopening the claim 
of entitlement to service connection for a low back disorder.  
The veteran did not appeal that denial.

However, regardless of such, the veteran indicated in his VA 
Form 21-8940 that he had received treatment every four months 
by appointment and had been hospitalized in the last year.  
Although he does not indicate for which disability he was 
hospitalized, the VA cannot ignore its duty to assist the 
veteran and must attempt to obtain any records the veteran 
states are relevant (unless the veteran stated specifically 
that the records solely related to his back, which is not a 
service-connected disability).

Additionally, the Board notes that it is unable to tell 
whether the RO attempted to obtain all medical records from 
VA, as the veteran indicated he had received treatment there.  
There are treatment records from April 1999 to June 1999, but 
no records prior to that time.  An attempt to obtain all the 
veteran's VA treatment records must be made.

The veteran is seeking increased evaluations for his service-
connected disabilities, to include a TDIU.  He underwent a VA 
examination in May 1999 related to his service-connected 
psychophysiological condition manifested by gastrointestinal 
reaction.  The examiner was asked to provide a medical 
opinion as to whether or not the veteran would be able to 
work.  The examiner stated he felt the veteran would be able 
to work part time if he had easy access to a bathroom, but 
added that, "[A]t his age with his disabilities[,] one would 
not expect him to be working currently."

The Board notes that the determination of whether the veteran 
is able to work due to his service-connected disabilities 
cannot take into account the veteran's age.  38 C.F.R. § 4.19 
(2000).  Additionally, the Board is unable to tell what 
"disabilities" the examiner was referring to in stating 
that "one would not expect him to be working."  Therefore, 
the Board finds that another examination is necessary for 
clarification.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his 
psychophysiological condition manifested 
by gastrointestinal reaction, malaria, 
and the scar on the dorsum of the right 
hand.  The RO should inform the veteran 
that he should give VA a release form to 
obtain the records from St. Mary Corwin's 
Hospital in Pueblo, Colorado.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine whether the veteran's current 
service-connected disabilities of 
psychophysiological condition manifested 
by gastrointestinal reaction, malaria, 
and the scar on the dorsum of the right 
hand have made the veteran unemployable.  
The examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide the 
following opinion:  Is the veteran unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities of 
(1) psychophysiological condition 
manifested by gastrointestinal reaction, 
(2) malaria, and (3) the scar on the 
dorsum of the right hand?  The RO should 
inform the examiner that these are the 
only disabilities which should be 
considered in the opinion.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include upon what medical 
principles the opinions are based and 
citation to the evidence of record upon 
which the opinion is based.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


